CM/ECF Western District of Missouri                     https://mowd-ecf.sso.dcn/cgi-bin/DktRpt.pl?125492226486478-L_1_0-1




                                            U.S. District Court
                                  Western District of Missouri (Springfield)
                            CRIMINAL DOCKET FOR CASE #: 6:21-mj-02010-DPR-1
                                             Internal Use Only


         Case title: USA v. Quick                                Date Filed: 02/12/2021


         Assigned to: Magistrate Judge David P.
         Rush

         Defendant (1)
         Michael Aaron Quick                      represented by Taylon Sumners
                                                                 Wampler & Passanise Law Office
                                                                 2974 E Battlefield
                                                                 Springfield, MO 65804
                                                                 417-882-9300
                                                                 Fax: 417-882-2089
                                                                 Email: taylon@deewampler.com
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Retained
                                                                 Bar Status: Active

         Pending Counts                                          Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                       Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                              Disposition
         18:1752.P



         Plaintiff
         USA                                      represented by James Joseph Kelleher
                                                                 United States Attorney's Office-Spgfd
                                                                 901 St. Louis Street


1 of 2                                                                                                 2/12/2021, 3:35 PM
CM/ECF Western District of Missouri                                    https://mowd-ecf.sso.dcn/cgi-bin/DktRpt.pl?125492226486478-L_1_0-1



                                                                                Suite 500
                                                                                Springfield, MO 65806-2511
                                                                                (417) 831-4406
                                                                                Email: James.Kelleher@usdoj.gov
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation: Assistant US Attorney
                                                                                Bar Status: Active




         Date Filed            #         Docket Text
         02/12/2021                   1 RULE 5 as to Michael Aaron Quick (1). (Attachments: # 1 Affidavit) (Keller,
                                        Jeanne) (Entered: 02/12/2021)
         02/12/2021                   2 Minute Entry for proceedings held before Magistrate Judge David P. Rush:
                                        INITIAL APPEARANCE in Rule 5(c)(3) Proceedings as to Michael Aaron Quick
                                        held on 2/12/2021. Time in court: 12:38 p.m. to 12:42 p.m.. To order a transcript
                                        of this hearing please contact Jeanne Keller, 417-225-7702. DEFENDANT ON
                                        BOND. (Keller, Jeanne) (Entered: 02/12/2021)
         02/12/2021                   3 WAIVER of Rule 5(c)(3) Hearings by Michael Aaron Quick (Keller, Jeanne)
                                        (Entered: 02/12/2021)
         02/12/2021                   4 APPEARANCE BOND ENTERED as to Michael Aaron Quick (Keller, Jeanne)
                                        (Entered: 02/12/2021)
         02/12/2021                   5 ORDER setting conditions of release as to Michael Aaron Quick. Defendant
                                        released on a personal recognizance bond. Signed on 2/12/2021 by Magistrate
                                        Judge David P. Rush.(Keller, Jeanne) (Entered: 02/12/2021)




2 of 2                                                                                                                2/12/2021, 3:35 PM
